The trial court properly denied defendant’s request to proceed pro se, which was not made until after the jury had been empaneled and proffered insufficient reasons for making the request (People v McIntyre, 36 NY2d 10, 17). The prosecutor’s improper comments during summation were harmless in view of the overwhelming evidence of defendant’s guilt, and in any event, any prejudice was eliminated by the court’s curative instructions and final charge. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Nardelli, JJ.